Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 10, 2019                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

  158200                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158200
                                                                    COA: 335860
                                                                    Macomb CC: 2013-003648-FC
  THOMAS WILLIAM WOOTEN,
             Defendant-Appellant.
  ________________________________________/

         By order of February 4, 2019, the application for leave to appeal the June 12, 2018
  judgment of the Court of Appeals was held in abeyance pending the decision in Gamble v
  United States (Docket No. 17-646). On order of the Court, the case having been decided
  on June 17, 2019, 587 US ___ (2019), the application is again considered, and it is
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 10, 2019
           b0904
                                                                               Clerk